DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 7/28/21.  It is noted that application is a continuation of 16/207,114 filed 12/01/2018 (now US Patent No. 11, 101,029).  Claims 1-15 are pending.  


Information Disclosure Statement
Information disclosure statement dated 7/28/21 has been acknowledged and considered.  


Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 reads, “…in the first set of medication…” which should read, “…in the first set of medications…”  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,101,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach obtaining, by one or more processors, a clinical-information vector from clinical information of the patient; and applying, by the one or more processors, a machine-learned medication-prediction algorithm to the clinical-information vector to select a subset of medications to prescribe to the patient.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier as outlined below.  
Claim limitation “a text-encoding module” and “a medication prediction module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder “module” coupled with functional language “text-encoding” and “medication prediction” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the “module” described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 74, “In this document, the terms "module" and "engine" as used herein, refers to software, firmware, hardware, and any combination of these elements for performing the associated functions described herein. Additionally, for purpose of discussion, the various modules are described as discrete modules; however, as would be apparent to one of ordinary skill in the art, two or more modules may be combined to form a single module that performs the associated functions according embodiments of the invention. “ 
However, Examiner this would not be adequate description of the corresponding structure, material, or acts that achieve the claimed function of each of the limitations. Claim 15 is therefore rejected under 35 U.S.C. 112(b) or pre-AIA  35 USC § 112, second paragraph, as set out below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim states, “determining a score function representing a dependency between the patient's clinical information and the medication”. It is unclear as to what a dependency between the patient’s clinical information and the medication represents. 
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 14 references the vectors however it is unclear as to which vectors are being referred to. The claims claim 14 is dependent on only refer to a singular clinical vector. As such Examiner was unable to determine the metes and bounds of the claim.
Claim 14 recites the limitation "the vectors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is indefinite based on the use of functional claim language without provision of corresponding structure within the specification. As explained above, claim 15 recites functional element(s) of “text-encoding module” and “medication prediction module” in lines 3 and 5 respectively. Each constitutes a non-structural term, i.e. module, not preceded by a structural modifier and coupled with functional language. While the element(s) are preceded by the modifier(s) “text encoding” and “medication prediction” these modifier(s) do not provide sufficient structure for achieving the specified functions and do not carry generally understood structural meanings. Paragraph 74 of the specification states, “In this document, the terms ‘module’ and ‘engine’ as used herein, refers to software, firmware, hardware, and any combination of these elements for performing the associated functions described herein. Additionally, for purpose of discussion, the various modules are described as discrete modules; however, as would be apparent to one of ordinary skill in the art, two or more modules may be combined to form a single module that performs the associated functions according embodiments of the invention.” Although the specification does disclose that the module can be hardware, the specification fails to disclose exactly what the specific hardware is. As such, one of ordinary skill would be unable to determine the metes and bounds of the claims. See MPEP 2181(III).

  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5, 7, 9, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-14 are drawn to predicting medications for a patient, which is within the four statutory categories (i.e. process).   Claim 15 is drawn to a system for predicting medications, which is within the four statutory categories (i.e. machine).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 (and similar claim 15) includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method of predicting medications to prescribe to a patient, the method comprising: obtaining a clinical-information vector from clinical information of the patient; and applying a machine-learned medication-prediction algorithm to the clinical- information vector to select a subset of medications to prescribe to the patient.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because applying an algorithm to clinical information of a patient to select a medication to prescribe are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a healthcare provider could review patient data and apply an algorithm in his or her head or by pen and paper to determine a medication to prescribe.  

Accordingly, the claim describes at least one abstract idea.

In relation to dependent claims 2-3, and 9 these claims specify determining a score function and obtaining a correlation at a high level which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method of predicting medications to prescribe to a patient, the method comprising: obtaining a clinical-information vector from clinical information of the patient; and applying a machine-learned medication-prediction algorithm to the clinical- information vector to select a subset of medications to prescribe to the patient.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations amount to merely invoking a computer as a tool to perform the abstract idea
 Paragraph 69 states, “Computers capable of being specially configured to execute such instructions may be in the form of a laptop, desktop, workstation, or other appropriate computer capable of connecting to the medication prediction system 100 of FIG. 1.” Applicant further elaborates in paragraph 70, “The computing device 600 includes a central processing unit (CPU) 602 that implements the various modules of the medication prediction system 100 described above with reference to FIG. 1, and a computer readable media 604 that includes program instructions that enable the CPU to implement the modules of the medication prediction system 100.” These passages, as well as others, make it clear that the invention refers to the use of generic computer elements, and that these generic components are merely invoked as a tool to perform the abstract idea.
the recitation of applying a machine learning algorithm to a clinical-information vector recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer.  Applicant has not described the application of the machine learning algorithm with any specificity.   Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitation of machine-learning algorithm merely limits the abstract idea the environment of a computer,
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claim 15 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 4-5, 7, 14: These claims specify implementing a detrimental point process; implementing a deep conditional detrimental point process; implementing a diversity-promoting regularization model; and encourage vectors to be near-orthogonal  which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)) and which thus amount to mere instructions to apply an exception by invoking the computer as a tool OR reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-5, 7, 9, and 14-15 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Bruin (US 2011/0119212 A1).

As per claim 1, De Bruin discloses a method of predicting medications to prescribe to a patient, the method comprising: 
obtaining a clinical-information vector from clinical information of the patient; and (De Bruin: Paragraph 139, The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients.)
applying a machine-learned medication-prediction algorithm to the clinical- information vector to select a subset of medications to prescribe to the patient.  (De Bruin: Paragraph 68, Alternatively, the methodology and system can be called a "digital clinician", or a "cognitive medical expert system", playing the role of an expert physician/clinician that extensively processes/analyzes the available clinical and laboratory information of a patient, to facilitate a medical diagnosis or make treatment recommendations.; Paragraph 69, In both instances the data will be analyzed according to a machine learning and inference process (104-106). This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood.; Paragraph 216, The treatments considered are selective serotonin reuptake inhibitor (S SRI) anti-depressant drugs, rTMS to treat MDD, and the drug Clozapine for treating schizophrenia.)
As per claim 15, a system predicting medications to prescribe to a patient, De Bruin discloses the system comprising: 
a text-encoding module configured to obtain a clinical-information vector from clinical information of the patient; and (De Bruin: Paragraph 139, The neuro-psychological, symptoms, clinical and laboratory information obtained from the patient makes a multidimensional observation or measurement vector representing characteristics of the patient in the space of all possible values defining all patients.)
a medication prediction module configured to apply a machine-learned medication- prediction algorithm to the clinical-information vector to select a subset of medications to prescribe to the patient. (De Bruin: Paragraph 68, Alternatively, the methodology and system can be called a "digital clinician", or a "cognitive medical expert system", playing the role of an expert physician/clinician that extensively processes/analyzes the available clinical and laboratory information of a patient, to facilitate a medical diagnosis or make treatment recommendations.; Paragraph 69, In both instances the data will be analyzed according to a machine learning and inference process (104-106). This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood.; Paragraph 216, The treatments considered are selective serotonin reuptake inhibitor (S SRI) anti-depressant drugs, rTMS to treat MDD, and the drug Clozapine for treating schizophrenia.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1) in view of Netzer (US 2019/0035496 A1).
As per claim 2, the method of claim 1, De Bruin does not explicitly disclose the following, however Netzer discloses wherein applying a medication-prediction algorithm to the clinical-information vector comprises, for each medication in a set of medications: determining a score function representing a dependency between the patient's clinical information and the medication; and including the medication in the subset of medications if the score function satisfies a criterion.  (Netzer: Paragraph 52, The system and method utilizes the rule set, and ranks the available medications from the database, in order of their preference for the specific patient medical data, and displays a scored list according to optimal medication.; Paragraph 85, The physician will then click on "calculate" to receive a scored list showing the five most preferred medications available, and the numerical preference score they received by the system, in order of preference.)
De Bruin already discloses a machine-learned medication prediction algorithm. However, De Bruin does not explicitly disclose determining a score function representing a dependency between the patient's clinical information and the medication and including the medication in the subset of medications if the score function satisfies a criterion. However, Netzer does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a machine-learned medication prediction algorithm to also include determining a score function representing a dependency between the patient's clinical information and the medication and including the medication in the subset of medications if the score function satisfies a criterion disclosed by Netzer. In paragraph 85, Netzer discloses, "The physician will then click on "calculate" to receive a scored list showing the five most preferred medications available, and the numerical preference score they received by the system, in order of preference." As such, it would be obvious to include determining a score function representing a dependency between the patient's clinical information and the medication and including the medication in the subset of medications if the score function satisfies a criterion in the (method/product/system) of a machine-learned medication prediction algorithm because the five most preferred medications will be able to be displayed. Therefore it would be obvious to combine a machine-learned medication prediction algorithm to also include determining a score function representing a dependency between the patient's clinical information and the medication and including the medication in the subset of medications if the score function satisfies a criterion.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1) and Netzer (US 2019/0035496 A1) in view of Seiji (JP 2009-295717 A).
As per claim 3, the method of claim 2, the combination of De Bruin and Netzer does not explicitly disclose the following, however Seiji discloses wherein the medications included in the subset of medications to prescribe to the patient are selected from a first set of medications i and a second set of medications j, (Seiji, Page 2: Based on the interaction master stored in the storage means, the interaction between each medicine of the new prescription data and each medicine of the stored prescription data called from the storage means based on the patient data included in the new prescription data control means to check. Examiner notes that a first set of medications would be the new prescription data and the second set of medications would be the stored prescription data) and determining a score function comprises obtaining a measure of correlation between a medication in the first set of medication and a medication in the second set of medications.  (Seiji, Page 3: The matrix screen displayed on the display means displays the result of the interaction check in each cell as a symbol, and by specifying each cell, detailed information about the interaction can be displayed, thereby simplifying the display screen. However, it is preferable in that necessary information can be easily obtained. Examiner notes that detailed information about the interaction would be representative of a measure of correlation)
The combination of De Bruin and Netzer already discloses a selection of medications included in a subset to prescribe to the patient and determining a score function. However, the combination of De Bruin and Netzer does not explicitly disclose the subset of medications  are selected from a first set of medications and a second set of medications and determining a score function comprises obtaining a measure of correlation between a medication in the first set of medication and a medication in the second  set of medications. However, Seiji does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a selection of medications included in a subset to prescribe to the patient and determining a score function to also include the subset of medications  are selected from a first set of medications and a second set of medications and determining a score function comprises obtaining a measure of correlation between a medication in the first set of medication and a medication in the second  set of medications disclosed by Seiji. In page 3, Seiji discloses, "With this configuration, it is possible to display the interaction between the new prescription data and the stored prescription data so as to be grasped at a glance." As such, it would be obvious to include the subset of medications  are selected from a first set of medications and a second set of medications and determining a score function comprises obtaining a measure of correlation between a medication in the first set of medication and a medication in the second  set of medications in the (method/product/system) of a selection of medications included in a subset to prescribe to the patient and determining a score function because the interaction between the first and second medications can be displayed and easily viewed. Therefore it would be obvious to combine a selection of medications included in a subset to prescribe to the patient and determining a score function to also include the subset of medications are selected from a first set of medications and a second set of medications and determining a score function comprises obtaining a measure of correlation between a medication in the first set of medication and a medication in the second set of medications.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1), Netzer (US 2019/0035496 A1) and Seiji (JP 2009-295717 A) in view of Gartrell (US 2017/0228433 A1).
As per claim 4, the method of claim 3, the combination of De Bruin, Netzer and Seiji does not explicitly disclose the following, however Gartrell discloses wherein determining a score function comprises implementing a determinantal point process to obtain the measure of correlation.  (Gartrell: Paragraph 16, The system may use the determinantal point process on the closed set of items in the catalog.)
The combination of De Bruin, Netzer, and Seiji already discloses a score function, but does not explicitly disclose that the score function comprises a determinantal point process. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the score function comprises implementing a determinantal point process to obtain the measure of correlation, as taught by Gartrell, within the method of the combination of De Bruin, Netzer, and Seiji. As in Gartrell, it is within the capabilities of one of ordinary skill in the art to combine the score function comprises implementing a determinantal point process to obtain the measure of correlation, as taught by Gartrell, to the combination of De Bruin, Netzer, and Seiji's teaching of a score function and a measure of correlation. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1), Netzer (US 2019/0035496 A1), Seiji (JP 2009-295717 A) and Gartrell (US 2017/0228433 A1) in view of Jerby Arnon (US 2017/0154163 A1).
As per claim 5, the method of claim 4, the combination of De Bruin, Netzer, Seiji and Gartrell, specifically Gartrell further discloses wherein determining a score function further comprises implementing a deep conditional determinantal point process (Gartrell: Paragraph 16, The system may use the determinantal point process on the closed set of items in the catalog.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the score function further comprising implementing a deep conditional determinantal point process, as further taught by Gartrell, within the method of the previous combination of De Bruin, Netzer, Seiji and Gartrell. As in Gartrell, it is within the capabilities of one of ordinary skill in the art to combine that the score function further comprises implementing a deep conditional determinantal point process, as further taught by Gartrell, to the previous combination of De Bruin, Netzer, Seiji and Gartrell's teaching of a score function . It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of De Bruin, Netzer, Seiji and Gartrell, specifically Netzer further discloses:
to obtain a measure of dependency between a clinical condition [and medications] (Netzer: Paragraph 42, The system and method utilizes, in an embodiment, a rules set and scoring system to rank the suitability of various medications for each patient, according to the patient medical history from his medical electronic record (MER).; Paragraph 84, In addition to the latest laboratory results, the system and method may take into account additional patient specific medical history, when determining the suitability of a medication. This medical data may be found in the patient's electronic medical record, and may for example include: history of present illness, past medical history, past surgical history, family history, social history, medications, allergies, review of symptoms, vital signs, physical exam, and/or diagnostic tests. Examiner notes that a scoring system for medications using diagnostic tests would involve obtaining a measure of dependency between a clinical condition and medications) 
The previous combination of De Bruin, Netzer, Seiji and Gartrell already discloses a score function and a deep conditional determinantal point process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a score function and a deep conditional determinantal point process to also include obtaining a measure of dependency between a clinical condition and medications further disclosed by Netzer. In paragraph 84, Netzer discloses, "In addition to the latest laboratory results, the system and method may take into account additional patient specific medical history, when determining the suitability of a medication. This medical data may be found in the patient's electronic medical record, and may for example include: history of present illness, past medical history, past surgical history, family history, social history, medications, allergies, review of symptoms, vital signs, physical exam, and/or diagnostic tests." As such, it would be obvious to include obtaining a measure of dependency between a clinical condition and medications in the (method/product/system) of a score function and a deep conditional determinantal point process because it allows the system to take into account diagnostic tests. Therefore it would be obvious to combine a score function and a deep conditional determinantal point process to also include obtaining a measure of dependency between a clinical condition and medications.
The combination of De Bruin, Netzer, Seiji and Gartrell does not explicitly disclose the following, however Jerby Arnon discloses:
and a pair of correlated medications.  (Jerby Arnon: Paragraph 206, For each pair of drugs the t-test p-values computed for it are combined via Fisher’s combined probability test.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a pair of correlated medications, as taught by Jerby Arnon, within the method of the combination of De Bruin, Netzer, Seiji and Gartrell. As in Jerby Arnon, it is within the capabilities of one of ordinary skill in the art to combine a pair of correlated medications, as taught by Jerby Arnon, to the combination of De Bruin, Netzer, Seiji and Gartrell's teaching of the performance of the steps above with medications. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 6, the method of claim 4, the combination of De Bruin, Netzer, Seiji and Gartrell, specifically Gartrell further discloses wherein determining a score function further comprises implementing a relation-regularized deep conditional determinantal point process (Gartrell: Paragraph 16, The system may use the determinantal point process on the closed set of items in the catalog.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the score function further comprising implementing a deep conditional determinantal point process, as further taught by Gartrell, within the method of the previous combination of De Bruin, Netzer, Seiji and Gartrell. As in Gartrell, it is within the capabilities of one of ordinary skill in the art to combine that the score function further comprises implementing a deep conditional determinantal point process, as further taught by Gartrell, to the previous combination of De Bruin, Netzer, Seiji and Gartrell's teaching of a score function . It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of De Bruin, Netzer, Seiji and Gartrell, specifically Netzer further discloses:
to obtain a measure of dependency between a clinical condition [and medications] (Netzer: Paragraph 42, The system and method utilizes, in an embodiment, a rules set and scoring system to rank the suitability of various medications for each patient, according to the patient medical history from his medical electronic record (MER).; Paragraph 84, In addition to the latest laboratory results, the system and method may take into account additional patient specific medical history, when determining the suitability of a medication. This medical data may be found in the patient's electronic medical record, and may for example include: history of present illness, past medical history, past surgical history, family history, social history, medications, allergies, review of symptoms, vital signs, physical exam, and/or diagnostic tests. Examiner notes that a scoring system for medications using diagnostic tests would involve obtaining a measure of dependency between a clinical condition and medications) 
The previous combination of De Bruin, Netzer, Seiji and Gartrell already discloses a score function and a deep conditional determinantal point process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a score function and a deep conditional determinantal point process to also include obtaining a measure of dependency between a clinical condition and medications further disclosed by Netzer. In paragraph 84, Netzer discloses, "In addition to the latest laboratory results, the system and method may take into account additional patient specific medical history, when determining the suitability of a medication. This medical data may be found in the patient's electronic medical record, and may for example include: history of present illness, past medical history, past surgical history, family history, social history, medications, allergies, review of symptoms, vital signs, physical exam, and/or diagnostic tests." As such, it would be obvious to include obtaining a measure of dependency between a clinical condition and medications in the (method/product/system) of a score function and a deep conditional determinantal point process because it allows the system to take into account diagnostic tests. Therefore it would be obvious to combine a score function and a deep conditional determinantal point process to also include obtaining a measure of dependency between a clinical condition and medications.
The combination of De Bruin, Netzer, Seiji and Gartrell does not explicitly disclose the following, however Jerby Arnon discloses:
 and a pair of correlated medications, wherein the correlation among medications accounts for synergistic and antagonistic interactions.  (Jerby Arnon: Paragraph 206, To test the synergy between two drugs in a specific cell line k a one-sided t-test is performed, examining whether the observed viabilities V A,B,k are significantly lower than the expected viabilities in cell line k (BlissA,o,k). For each pair of drugs the t-test p-values computed for it are combined via Fisher's combined probability test. The combined p-value denotes the overall significance of the predicted synergy. To examine whether the entire set of predicted synergistic drug pairs is indeed synergistic, all the t-test p-values that were obtained for all drug combinations across all cell lines are combined via Fisher's combined probability test.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a pair of correlated medications, wherein the correlation among the medications account for synergistic and antagonistic interactions, as taught by Jerby Arnon, within the method of the combination of De Bruin, Netzer, Seiji and Gartrell. As in Jerby Arnon, it is within the capabilities of one of ordinary skill in the art to combine a pair of correlated medications, wherein the correlation among the medications account for synergistic and antagonistic interactions, as taught by Jerby Arnon, to the combination of De Bruin, Netzer, Seiji and Gartrell's teaching of the performance of the steps above with medications and a correlation between medications. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1), Netzer (US 2019/0035496 A1), Seiji (JP 2009-295717 A) and Gartrell (US 2017/0228433 A1) in view of Xie (PTO-892 Reference U).
As per claim 7, the method of claim 4, the combination of De Bruin, Netzer, Seiji and Gartrell does not explicitly disclose the following, however Xie discloses wherein determining a score function further comprises implementing a diversity-promoting regularization model.  (Xie: Page 3, Methods, In this section, we study the diversity-promoting Bayesian learning of latent variable models and investigate two approaches: (1) prior control, which defines diversity-promoting priors and uses them to affect the posterior via Bayes rule; (2) posterior regularization, which directly performs diversity-promoting regularization over post-data distributions.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have determining a score function comprises implementing a diversity-promoting regularization model, as taught by Xie, within the method of the combination of De Bruin, Netzer, Seiji and Gartrell. As in Xie, it is within the capabilities of one of ordinary skill in the art to combine implementing a diversity-promoting regularization model, as taught by Xie, to the combination of De Bruin, Netzer, Seiji and Gartrell's teaching of determining a score function. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1), Netzer (US 2019/0035496 A1), and Seiji (JP 2009-295717 A) in view of Luo (US 2020/0013487 A1).
As per claim 8, the method of claim 3, the combination of De Bruin, Netzer, and Seiji does not explicitly disclose the following, however Luo discloses wherein obtaining a measure of correlation comprises calculating a distance metric using a projection matrix, where the row vectors of the projection matrix project representation vectors of a first set of medications i and a second set of medications j into a lower-dimensional latent space.  (Luo: Paragraph 23, At 208, matrices may be generated so that the rows and columns represent drugs and each cell represents the similarity measure, such as the Tanimoto coefficient, cosine similarity, or Euclidean distance between drugs based on the input dataset. At 210, the resulting similarity matrices may be used alone or in combination with other drug similarity metrics, such as chemical structure or target binding-based metrics, to build features for models, such as large-scale logistic regression models, which may be used to generate drug repositioning hypotheses.)
The combination of De Bruin, Netzer, and Seiji already discloses obtaining a measure of correlation. However, the combination of De Bruin, Netzer, and Seiji does not explicitly disclose obtaining a measure of correlation comprises calculating a distance metric using a projection matrix, where the row vectors of the projection matrix project representation vectors of a first set of medications and a second set of medications into a lower-dimensional latent space. However, Luo does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine obtaining a measure of correlation to also include obtaining a measure of correlation comprises calculating a distance metric using a projection matrix, where the row vectors of the projection matrix project representation vectors of a first set of medications and a second set of medications into a lower-dimensional latent space disclosed by Luo. In paragraph 208, Luo discloses, "At 210, the resulting similarity matrices may be used alone or in combination with other drug similarity metrics, such as chemical structure or target binding-based metrics, to build features for models, such as large-scale logistic regression models, which may be used to generate drug repositioning hypotheses." As such, it would be obvious to include obtaining a measure of correlation comprises calculating a distance metric using a projection matrix, where the row vectors of the projection matrix project representation vectors of a first set of medications and a second set of medications into a lower-dimensional latent space in the (method/product/system) of obtaining a measure of correlation because it would assist in generating a drug repositioning hypothesis. Therefore it would be obvious to combine obtaining a measure of correlation to also include obtaining a measure of correlation comprises calculating a distance metric using a projection matrix, where the row vectors of the projection matrix project representation vectors of a first set of medications and a second set of medications into a lower-dimensional latent space.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1), Netzer (US 2019/0035496 A1), and Seiji (JP 2009-295717 A) in view of Sundharadas (US 2008/0085307 A1).
As per claim 9, the method of claim 3, he combination of De Bruin, Netzer, and Seiji, specifically Seiji further discloses:
 wherein obtaining a measure of correlation comprises calculating uncorrelation between a first set of medications i and a second set of medications j.   (Seiji: Page 3, The matrix screen displayed on the display means displays the result of the interaction check in each cell as a symbol, and by specifying each cell, detailed information about the interaction can be displayed, thereby simplifying the display screen. However, it is preferable in that necessary information can be easily obtained. Examiner notes that detailed information about the interaction would be representative of a measure of correlation; Page 2, In Patent Document 1, the interaction between a plurality of medicines is checked with reference to the contraindicated relationship between the medicine constituents registered in the first information and the medicine components registered in the second information. The incompatibility check method is described.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have obtaining a measure of correlation comprises calculating uncorrelation between representation vectors of a first set of medications and a second set of medications, as further taught by Seijji, within the method of the previous combination of De Bruin, Netzer, and Seiji. As in Seijji, it is within the capabilities of one of ordinary skill in the art to combine obtaining a measure of correlation comprises calculating uncorrelation between representation vectors of a first set of medications and a second set of medications, as further taught by Seijji, to the combination of De Bruin, Netzer, and Seiji's teaching of obtaining a measure of correlation and a first and second set of medications. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of De Bruin, Netzer and Seiji does not explicitly disclose the following, however Sundharadas discloses:
[representation vectors of medications] (Sundharadas: Paragraph 4, As stated above, this invention pairs/matches two or more medication subunits which are held together by a vector. The vector may also function as a medication subunit.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the medications are represented by a vector, as taught by Sundharadas, within the method of the combination of De Bruin, Netzer, and Seiji. As in Sundharadas, it is within the capabilities of one of ordinary skill in the art to combine that the medications are represented by a vector, as taught by Sundharadas, to the combination of De Bruin, Netzer, and Seiji's teaching of the performance of the above steps with respect to medications. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US 2011/0119212 A1), Netzer (US 2019/0035496 A1), and Seiji (JP 2009-295717 A) in view of Amitay (US 2018/0285679 A1).
As per claim 14, the method of claim 3, wherein the vectors are encouraged to be near- orthogonal to promote diversity between the components.  (Amitay: Paragraph 107, In another aspect, an additional constraint that the r column vectors are orthogonal to each other and the r row vectors are orthogonal to each other may be used to encourage diversity.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have vectors are encouraged to be near orthogonal to promote diversity between the components, as taught by Amitay, within the method of the combination of De Bruin, Netzer, and Seiji. As in Amitay, it is within the capabilities of one of ordinary skill in the art to combine vectors are encouraged to be near orthogonal to promote diversity between the components, as taught by Amitay, to the combination of De Bruin, Netzer, and Seiji's teaching of a clinical information vector. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

Allowable Subject Matter
Claims 10-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seiji (JP 2009-295717 A) teaches wherein the medications included in the subset are selected from a first and second set of medications (pg. 2).   
Pengtao Xie, Jun Zhu, Eric P. Xing , Diversity-Promoting Bayesian Learning of Latent Variable Models, International Conference on Machine Learning, vol. 48, pages 1-10 (Year: 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/2/22